Citation Nr: 1534575	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-46 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March and April 2010 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2013, the RO issued a rating decision granting service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction, which had previously been on appeal after being denied by the RO's April 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for hearing loss, tinnitus, and hypertension are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Peripheral neuropathy of the upper extremities has not been shown during the pendency of the appeal.

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard November 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).   The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in January 2011 and September 2012.  The Veteran's representative contends that these VA examinations are inadequate because they are "outdated".  See Brief (May 2015). 

An examination of the Veteran does not become outdated after any arbitrary amount of time.  Where, as here, the evidence does not show and the Veteran does not contend that the previous examination no longer reflects the current state of the Veteran's disability, reexamination is not warranted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).

The Board finds that the January 2011 and September 2012 VA examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper extremities, which he attributes to his service-connected diabetes mellitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, early onset peripheral neuropathy is presumed to be service-connected if it manifested to a degree of 10 percent or more within one year after the last herbicide exposure in-service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii); 38 C.F.R. §§ 3.309(e).

Service connection was granted for the bilateral lower extremities in August 2013.

Aside from the Veteran's initial claim for service connection for peripheral neuropathy, the record is absent lay or medical evidence of symptoms, diagnoses, or treatment of peripheral neuropathy of the upper extremities.

On VA examination in January 2011 and September 2012, the Veteran denied symptoms of peripheral neuropathy of the upper extremities.  Following physical examination and diagnostic testing, both examiners concluded that the Veteran does not have peripheral neuropathy of the upper extremities.

The Board has considered the Veteran's initial claim that he suffers peripheral neuropathy of the upper extremities.  However, peripheral neuropathy is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Moreover, the Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions such as peripheral neuropathy.  Accordingly, he is not competent to self-diagnose peripheral neuropathy and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The record is absent any competent evidence of peripheral neuropathy of the upper extremities during the pendency of the appeal.  Significantly, the medical evidence of record consistently shows that the Veteran does not have peripheral neuropathy of the upper extremities.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for peripheral neuropathy of the upper extremities is not warranted.


ORDER

Service connection for peripheral neuropathy of the upper right extremity is denied.

Service connection for peripheral neuropathy of the upper left extremity is denied.

REMAND

I.  Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus, which he asserts had their onset in November 1966.  See Claim (October 2009).  The Veteran served on active duty in the Republic of Vietnam from May 1966 to June 1967, during which time he reportedly came under small arms and mortar attacks on several occasions.  See Statement (December 27, 2011); VA examination (January 2012).   

An April 2010 VA examination report shows that the Veteran could not recall when tinnitus had its onset.  The examiner diagnosed tinnitus and sensorineural hearing loss.  He opined that tinnitus is related to the Veteran's hearing loss, and that the Veteran's hearing loss is not related to service.  The rationale was that since the Veteran served as a radioman, he did not have a military occupational specialty (MOS) that exposed him to excessive loud noise.

The Board finds that while the Veteran may not have had an inherently noisy MOS, he may have been exposed to loud noise during small arms and mortar attacks in the Republic of Vietnam.  The April 2010 VA examiner failed to address evidence of potential noise exposure in service and the Veteran's report of symptoms since service.  Reexamination is needed as the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

II.  Hypertension

The Veteran seeks service connection for hypertension, which he believes is due to his service-connected diabetes mellitus.

As to service connection on a secondary basis, the evidence shows that hypertension was diagnosed in the 1980s, more than 20 years prior to the onset of his service-connected diabetes mellitus.  See VA treatment record (November 13, 2000).

As to service connection on a direct basis, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed in-service exposure to herbicide agents such as Agent Orange.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge pertaining to the onset of his hearing loss and tinnitus.  Provide him a reasonable period of time to submit this evidence.  

2.  Schedule the Veteran for a VA audiological evaluation by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss and tinnitus are related to the Veteran's active service.

The examiner is to address the Veteran's report of hearing loss and tinnitus since November 1966, at which time he was exposed to small arms and mortar attack in the Republic of Vietnam.

The examiner should provide a complete rationale or explanation for all opinions reached.

3.  Forward the claims file to a medical examiner in connection with the hypertension claim.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should provide a complete rationale or explanation for all opinions reached.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


